DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200160497 to Shah (“Shah”) in view of US 9622714 to Hawman (“Hawman”).
Generally, Examiner notes that optical quality inspection is well established in the art of mechanical and optical parts manufacturing.  What particular inspection steps or processing algorithms does Applicant add to make this methodology specifically advantageous to inspection of collimators as opposed to other manufactured parts?

Regarding Claim 1:  “A method of characterizing a large field-of-view collimator, comprising:
providing at least one digital camera mounted at a [fixed] distance from the [collimator];  (“cameras included in the hardware components, capture images of 3D printed objects from various angles using the cameras,” Shah, Paragraph 45.)
photographing, using the at least one digital camera, a first side of the [collimator] to generate a first image data; … photographing, using the at least one digital camera, a second side of the [collimator] to generate a second image data; (“cameras included in the hardware components, capture images of 3D printed objects from various angles using the cameras,” Shah, Paragraph 45.)
generating an optical characterization map (OCM) based on the first and second image data, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the optical characterization map can be a vector or another digital object storing relevant elements (features and defects) identified in the image of the object.  Prior art teaches this embodiment:  “In one embodiment, the machine learning model may identify multiple different types of defects, and indicate for each type of defect whether that type of defect has been identified in the image. For example, the output may include a vector having multiple elements, where … also outputs coordinates associated with the identified defect.”  Shah, Paragraphs 98-99. See application to inspection of collimators below.)
and performing quality assessment based on the OCM.”  (“may output a confidence metric for each defect probability that it outputs … may output a defect rating for each defect or group of defects identified in an input image.”  Shah, Paragraph 101.)
Shah does not teach applying the optical inspection to a “collimator,” “wherein the optical characterization map characterizes individual channels of the collimator;”
First, Shah is relevant to inspection general to objects of manufacture by 3D printing, and a collimator is an example object of manufacture (by methods including 3D printing).  See Specification, Paragraph 4.  Therefore the inspection method described in Shah is directly applicable to the example object of manufacture in the claims.
Secondly, Hawman teaches the above claim application in the context of optical inspection of manufactured parts: “The disclosed system and method provide for photographic measurement and analysis of individual collimator channels to determine the positions, pointing directions, and entrance and exit channel geometry, for every channel in the collimator. This information is obtained by photographing the front and back of the collimator, and analyzing the digital image data to obtain the pointing angle of each channel. The resulting information, referred to as a "vector map" …”    Hawman, Column 2, lines 8-16.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Shah to apply the optical inspection where a collimator is the object of manufacture and “wherein the optical characterization map characterizes individual channels of the collimator;” as taught in Hawman, in order to inspect the manufacturing quality of collimators to “to improve image quality; i.e. to reduce artifacts, and distortions, to improve image contrast and spatial resolution” when the collimator is used.  Hawman, Column 1, lines 11-12.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Shah also does not teach “at least one digital camera mounted at a fixed distance from the collimator.”  Hawman teaches: “such that the camera 26 is at a fixed distance D from the surface of the collimator 16” Shah, Paragraph 45.”  Hawman, Column 4, lines 47-48.  See statement of motivation above.
Regarding Claim 2:  “The method of claim 1 wherein photographing the first side of the collimator and photographing the second side of the collimator comprises photographing the first and second sides of the collimator at a high spatial resolution below at least 100 μm.”  (“for generating a vector map of a collimator 16 is illustrated. In this embodiment, the calibration system 24 includes a high resolution digital camera 26 …  The camera 26 is chosen to provide images with spatial resolution adequate for the determination of the positions of the collimator's collimator holes 20. This implies that the spatial resolution of the camera 26 should clearly define the septa 22 between the collimator holes 20. This is achieved when pixel size and spatial resolution of the image produced by the camera 26 is approximately one-half the width of the septa 22 or smaller.” Hawman, Column 4, lines 15-18. See statement of motivation above. 
Although Hawman does not specify a particular spatial resolution to be imaged, it indicates that it is known and thus obvious to adopt a minimum imaging resolution based on the size of the inspection features.  A change in the desired inspection dimension yield to a predictable change in the minimum desired inspection resolution.
Regarding Claim 3:  “The method of claim 1 wherein providing the at least one digital camera comprises positioning first and second digital cameras facing each other with the collimator positioned between the first and second digital cameras, wherein the first and second digital cameras photograph the first and second sides of the collimator respectively.”  (Shah teaches multiple “imaging devices to generate a plurality of images of the 3D printed object from a plurality of rotation and/or translational motion settings of the multi-axis platform, wherein each image of the plurality of images depicts a distinct region of the 3D printed object.” Shah, Paragraph 43.  Hawman indicates a collimator requires images of two distinct regions  “the collimator 16 can be presented to the camera 26 for acquiring digital images of the two sides”  Hawman, Column 4, lines 52-54.  See statement of motivation in Claim 1.)
Regarding Claim 4:  “The method of claim 1 wherein photographing the second side of the collimator to generate the second image data comprises rotating the collimator 180 degrees so that the second side faces the at least one digital camera.”  (“to generate a plurality of images of the 3D printed object from a plurality of rotation and/or translational motion settings of the multiaxis platform,” Shah, Paragraph 43.  “the collimator 16 can be presented to the camera 26 for acquiring digital images of the two sides”  Hawman, Column 4, lines 52-54.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The method of claim 1 wherein generating the OCM comprises: 
generating first and second optical maps based on the first and second image data using one or more imaging processing techniques; registering the first and second optical maps; and  (“In one embodiment, the machine learning model may identify multiple different types of defects, and indicate for each type of defect whether that type of defect has been identified in the image. For example, the output may include a vector having multiple elements, where … also outputs coordinates associated with the identified defect.”  Shah, Paragraphs 98-99.
identifying pixels belonging to at least one channel opening of the collimator based on the registered first and second optical maps.”  (“The resulting digital image is stored in the data storage unit 48 as a first image data which represents the positions of each channel openings on the first side 34 of the collimator 16. … The resulting digital image of the second side 42 is stored in the data storage unit 48 as a second image data which represents the positions of each channel openings on the second side 42” Hawman, Column 5, lines 19-32.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The method of claim 1 wherein performing the quality assessment based on the OCM comprises: 
determining one or more metrics based on the OCM; (“In one embodiment, the machine learning model may identify multiple different types of defects, and indicate for each type of defect whether that type of defect has been identified in the image. For example, the output may include a vector having multiple elements, where … also outputs coordinates associated with the identified defect” providing for a geometric mapping of defects to the object surface.  Shah, Paragraphs 98-99.)
and performing the quality assessment using the one or more metrics.”  (“may output a confidence metric for each defect probability that it outputs … may output a defect rating for each defect or group of defects identified in an input image.”  Shah, Paragraph 101.)
Regarding Claim 7:  “The method of claim 6 wherein determining the one or more metrics comprises determining an optical vector map (OVM).”  (“In one embodiment, the machine learning model may identify multiple different types of defects, and indicate for each type of defect whether that type of defect has been identified in the image. For example, the output may include a vector having multiple elements, where … also outputs coordinates associated with the identified defect” providing for a geometric mapping of defects to the object surface.  Shah, Paragraphs 98-99.)
Regarding Claim 8:  “The method of claim 6 wherein determining the one or more metrics comprises determining an optical sensitivity map (OSM).”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, optical sensitivity is an example of defect or feature that can be identified in the image.  Prior art teaches this type of processing:  “In one embodiment, the machine learning model may identify multiple different types of defects, and indicate for each type of defect whether that type of defect has been identified in the image. For example, the output may include a vector having multiple elements, where … also outputs coordinates associated with the identified defect” providing for a geometric mapping of defects to the object surface.  Shah, Paragraphs 98-99.)
Regarding Claim 9:  “The method of claim 6 wherein determining the one or more metrics comprises determining an optical shape deformation map (OSDM).”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, optical shape deformation is an example of defect or feature that can be identified in the image.  Prior art teaches this type of processing:  “In one embodiment, the machine learning model may identify multiple different types of defects, and indicate for each type of defect whether that type of defect has been identified in the image. For example, the output may include a vector having multiple elements, where … also outputs coordinates associated with the identified defect … (e.g., deformation, outline variation, etc.),” providing for a geometric mapping of defects to the object surface.  Shah, Paragraphs 98-99, 45.)
Regarding Claim 10:  “The method of claim 1 wherein performing the quality assessment based on the OCM comprises comparing parameters extracted from the OCM or one or more metrics derived based on the OCM with expected parameters according to a collimator design.”  (“perform analysis that compares a digital model of the 3D printed object with the image of the 3D printed object to detect one or more gross defects (e.g., deformation, outline variation, etc.),”  Shah, Paragraph 45.)
Regarding Claim 11:  “The method of claim 1 wherein performing the quality assessment based on the OCM comprises determining whether there is sufficient spacing between channel openings of the collimator.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, spacing between channels is an example of a (deformation) defect or object feature that can be identified in the image.  Prior art teaches this type of processing:  “In one embodiment, the machine learning model may identify multiple different types of defects, and indicate for each type of defect whether that type of defect has been identified in the image. For example, the output may include a vector having multiple elements, where … also outputs coordinates associated with the identified defect … (e.g., deformation, outline variation, etc.),” providing for a geometric mapping of defects to the object surface.  Shah, Paragraphs 98-99, 45.)
Regarding Claim 11:  “The method of claim 1 wherein performing the quality assessment based on the OCM comprises determining whether the individual channels of the collimator point along respective design directions.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, direction of channels is an example of a (deformation) defect or object feature that can be identified in the image.  Prior art teaches this type of processing:  “In one embodiment, the machine learning model may identify multiple different types of defects, and indicate for each type of defect whether that type of defect has been identified in the image. For example, the output may include a vector having multiple elements, where … also outputs coordinates associated with the identified defect … (e.g., deformation, outline variation, etc.),” providing for a geometric mapping of defects to the object surface.  Shah, Paragraphs 98-99, 45.  In particular, Hawman provides “each vector indicates the orientation of the individual collimator channels 20 and thus represents the direction from which the collimated radiation beams 18b are received” Hawman, Column 4, lines 9-11.  See statement of motivation in Claim 1.)
Regarding Claim 13:  “The method of claim 1 wherein performing the quality assessment based on the OCM comprises: performing a projection based on the OCM to reconstruct an image of a sample object; and assessing quality of the reconstructed image.”  (“In one embodiment, the first silhouette is based on a projection of the digital model of the first 3D printed object onto a plane defined by an image of the first 3D printed … If the difference metric exceeds the difference threshold, at block 516, the processing logic may classi fy the 3D printed object as having a gross defect.”  Shah, Paragraphs 121, 125.) 
Claim 14 is rejected for reasons stated for Claim 1, and because prior art teaches:  
“at least one digital camera mounted at a fixed distance from the collimator (“cameras included in the hardware components, capture images of 3D printed objects from various angles using the cameras,” Shah, Paragraph 45.)
a computer system communicatively coupled to the at least one digital camera, the computer system including a non-transitory memory device for storing computer readable program code, and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps”   (“For example, software components may include computer instructions stored in a tangible, non-transitory computer-readable media that are executed by one or more processing devices to perform machine based defect detection of 3D printed objects,” Shah, Paragraph 45.)
Claims 15-19 are rejected for reasons stated for Claims 2-13 in view of the Claim 14 rejection.
Claim 21 “One or more non-transitory computer readable media embodying a program of instructions executable by a machine to perform operations,” is rejected for reasons stated for Claim 14, because prior art teaches:  “For example, software components may include computer instructions stored in a tangible, non-transitory computer-readable media that are executed by one or more processing devices to perform machine based defect detection of 3D printed objects,” Shah, Paragraph 45.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483